                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION




UNITED STATES OF AMERICA

V.                                            CR119-067

AARON MEZQUITE-MEZQUITE



               ORDER ON MOTION FOR LEAVE OF ABSENCE



      Jared T. Williams having made application to the Court for a leave of absence,

and it being evident from the application that the provisions of Local Rule 83.9 have

been complied with, and no objections having been received;

      IT IS HEREBY ORDERED THAT Jared T. Williams be granted leave of

absence for the following periods: August 22, 2019; September 6, 2019 through

September 7, 2019; September 18, 2019; November 7, 2019; November 25,

2019 through November 30, 2019; December 5, 2019; January 16, 2020;

February 4, 2020; March 11, 2020; April 2, 2020; May 7, 2020; and May 14,

2020.


      This<^^^^ay of August,2019.

                                                              [lEF JUDGE
                                       UNITEp'STATES DISTRICT COURT
                                              [ERN DISTRICT OF GEORGIA
